DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
2.	This action is responsive to the following communication:  Original claims filed 05/18/20.  This action is made non-final.
3.	Claims 1-10 are pending in the case.  Claims 1 and 9 are independent claims.

Claim Objections
4.	Claims 5 and 6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

6.	Claim 1 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Miller (US 20120149472) in view of Kondrk (US 20180348967).
Regarding claim 1, Miller discloses a non-transitory processor-readable medium having instructions stored thereon, which when executed by one or more processors, cause the one or more processors to implement a player replacement method, comprising: 
providing a management interface for managing, for each position, characters assigned to a user among characters in a sports game (FIG. 6, the assistant GM module allows for a user to have an interface wherein a user can manage each player in a sports game, also see FIG. 3 and paragraph 0021 wherein the talent scout module ranks players by position); 
recognizing a first input of the user for a first character among the characters displayed through the management interface (FIG. 5, player sourcing information from a variety of sources is the input which is made aggregately by the user, also see FIG. 6 wherein input from player ranking module 230 is made);
determining at least one recommendation character to be replaced with the first character selected by the user among the characters displayed through the management interface in response to the recognition of the first input of the user (see FIG. 8A, wherein a player is recommended or not depending on the sourced information as determined in FIG. 7, also see FIG. 6 wherein the recommendations come from input from the player ranking module); and 
Miller does not necessarily disclose displaying the determined recommendation character differently from remaining characters displayed through the management interface until a second input of the user related to the replacement of the first character is recognized.
However, Kondrk disclose wherein in response to receiving the input, in accordance with a determination that the input corresponds to selection of the selectable affordance in the first user interface element, such as in FIG. 6B (e.g., a tap on the selectable affordance, a click input detected on a remote control while the selectable affordance has a current focus in the user interface), the electronic device initiates (710) a process for downloading the first application to the electronic device (e.g., displaying a purchase/download confirmation dialog that includes instructions for purchasing/downloading the application, or downloading the application) without displaying, in the user interface, the information about the first application, such as in FIGS. 6C and 6F (e.g., selecting the selectable affordance starts a process for downloading the first application to the electronic device without expanding the first user interface element, and thus, without displaying the information about the first application that would otherwise be shown in the expanded first user interface element.), see paragraph 0228.
The combination of Miller and Kondrk would have resulted in the sport player selection interface of Miller to be combined with Kondrk’s teachings of confirmation of user input.  One would have been motivated to combined the teachings because a user of Miller is already interested in selection of objects and Kondrk’s teachings would have allowed selection of objects in a more efficient and user friendly manner.  Therefore, it would have been obvious to have combined the teachings as the resulting invention would have been a predictable invention. 
Regarding claim 9, Miller discloses a player replacement method performed by a computer apparatus comprising at least one processor, the method comprising:
providing, by the at least one processor, a management interface for managing, for each position, characters assigned to a user among characters in a sports game (FIG. 6, the assistant GM module allows for a user to have an interface wherein a user can manage each player in a sports game, also see FIG. 3 and paragraph 0021 wherein the talent scout module ranks players by position);
recognizing, by the at least one processor, a first input of the user for a first character among the characters displayed through the management interface (FIG. 5, player sourcing information from a variety of sources is the input which is made aggregately by the user, also see FIG. 6 wherein input from player ranking module 230 is made);
determining, by the at least one processor, at least one recommendation character to be replaced with the first character selected by the user among the characters displayed through the management interface in response to the recognition of the first input of the user (see FIG. 8A, wherein a player is recommended or not depending on the sourced information as determined in FIG. 7, also see FIG. 6 wherein the recommendations come from input from the player ranking module).
Miller does not necessarily disclose displaying, by the at least one processor, the determined recommendation character differently from remaining characters displayed through the management interface until a second input of the user related to the replacement of the first character is recognized.
However, Kondrk disclose wherein in response to receiving the input, in accordance with a determination that the input corresponds to selection of the selectable affordance in the first user interface element, such as in FIG. 6B (e.g., a tap on the selectable affordance, a click input detected on a remote control while the selectable affordance has a current focus in the user interface), the electronic device initiates (710) a process for downloading the first application to the electronic device (e.g., displaying a purchase/download confirmation dialog that includes instructions for purchasing/downloading the application, or downloading the application) without displaying, in the user interface, the information about the first application, such as in FIGS. 6C and 6F (e.g., selecting the selectable affordance starts a process for downloading the first application to the electronic device without expanding the first user interface element, and thus, without displaying the information about the first application that would otherwise be shown in the expanded first user interface element.), see paragraph 0228.
The combination of Miller and Kondrk would have resulted in the sport player selection interface of Miller to be combined with Kondrk’s teachings of confirmation of user input.  One would have been motivated to combined the teachings because a user of Miller is already interested in selection of objects and Kondrk’s teachings would have allowed selection of objects in a more efficient and user friendly manner.  Therefore, it would have been obvious to have combined the teachings as the resulting invention would have been a predictable invention. 
7.	Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Miller (US 20120149472) in view of Kondrk (US 20180348967) in further view of LaPadula (US 20130282640).
Regarding claim 2, Miller does not disclose wherein determining the at least one recommendation character comprises: determining, as a recommendation character, at least one of characters for a candidate position in the sports game when a position of the first character is a starting position for the sports game, and determining, as a recommendation character, at least one of characters for the starting position when the position of the first character is the candidate position.
However, LaPadula discloses wherein situational-based starting lineup recommendations by creating and using tier-specific, non-normal distributions in a probability distribution-based system for providing fantasy sports player selection guidance (paragraph 0007).
Further, LaPadula discloses wherein for example, in certain embodiments, when providing guidance for setting a starting lineup, if a team's mean fantasy point projection is lower than the opposing team's mean fantasy point projection; there could be a statistical advantage to selecting players even though they have a lower mean projected performance, since they may have a higher upside potential. For example, in one embodiment of the preset invention, in a flex-position league, it might be statistically advantageous to start a wide receiver with a roughly equal probability of anywhere from one to ten receptions versus a starting running back with a much narrower range of projected performance and a roughly equal probability of anywhere from twenty to twenty-five carries (paragraph 0065).
The combination of Miller and LaPadula would have resulted in the player recommendation of Miller to be combined with LaPadula’s teachings of recommendations based on starting lineups and/or starters. One would have been motivated to combined the teachings because a user of Miller is already interested in recommending players to a user and LaPadula’s teachings would have recommendations of said players to be able to further refine or filter out recommended players for a user. Therefore, it would have been obvious to have combined the teachings as the resulting invention would have been a predictable invention. 
8.	Claims 3, 4, 7, 8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Miller (US 20120149472) in view of Kondrk (US 20180348967) in further view of Park (US 20110202872).
Regarding claim 3, Miller does not necessarily disclose wherein: the first input is an input to drag an object corresponding to the first character in a state in which the selection of the first character has been maintained, and determining the at least one recommendation character comprises determining the recommendation character based on at least a region in which the drag is performed.
However, Park discloses wherein according to another embodiment of the present invention, the task manager 170 displays an application window selected from a predetermined region of a screen as a foreground of the screen in response to a first gesture, e.g. a flick up or drag/drop up operation (paragraph 0051). Further, according to another embodiment of the present invention, the task manager 170 may move an application window, which has been selected from a predetermined region of the screen, back to the predetermined region of the screen, and display the application window in the predetermined region of the screen in response to a second gesture, e.g. a drag down operation, thereby canceling the selection of the application window (paragraph 0053).
The combination of Miller and Park would have resulted in the sport player selection interface of Miller to be combined with Park’s teachings of selection and cancelling gestures of user input.  One would have been motivated to combined the teachings because a user of Miller is already interested in selection of objects and Park’s teachings would have allowed selection of objects in a more efficient and user friendly manner.  Therefore, it would have been obvious to have combined the teachings as the resulting invention would have been a predictable invention. 
Regarding claim 10, Miller does not necessarily disclose wherein: the first input is an input to drag an object corresponding to the first character in a state in which the selection of the first character has been maintained, and determining the at least one recommendation character comprises determining the recommendation character based on at least a region in which the drag is performed.
However, Park discloses wherein according to another embodiment of the present invention, the task manager 170 displays an application window selected from a predetermined region of a screen as a foreground of the screen in response to a first gesture, e.g. a flick up or drag/drop up operation (paragraph 0051). Further, according to another embodiment of the present invention, the task manager 170 may move an application window, which has been selected from a predetermined region of the screen, back to the predetermined region of the screen, and display the application window in the predetermined region of the screen in response to a second gesture, e.g. a drag down operation, thereby canceling the selection of the application window (paragraph 0053).
The combination of Miller and Park would have resulted in the sport player selection interface of Miller to be combined with Park’s teachings of selection and cancelling gestures of user input.  One would have been motivated to combined the teachings because a user of Miller is already interested in selection of objects and Park’s teachings would have allowed selection of objects in a more efficient and user friendly manner.  Therefore, it would have been obvious to have combined the teachings as the resulting invention would have been a predictable invention. 
Regarding claim 4, Miller does not necessarily disclose wherein: the management interface comprises a first list of characters for a starting position for the sports game and a second list of characters for a candidate position for the sports game, and determining the at least one recommendation character comprises: selecting the recommendation character among the characters of the first list when the first character is selected in the first list and dragged within a region of the first list, selecting the recommendation character among the characters of the second list when the first character is selected in the first list and dragged toward the second list out of the region of the first list, selecting the recommendation character among the characters of the second list when the first character is selected within the second list and dragged within a region of the second list, and selecting the recommendation character in the first list when the first character is selected in the second list and dragged toward the first list out of the region of the second list.
However, Park discloses wherein according to another embodiment of the present invention, the task manager 170 displays an application window selected from a predetermined region of a screen as a foreground of the screen in response to a first gesture, e.g. a flick up or drag/drop up operation (paragraph 0051). Further, according to another embodiment of the present invention, the task manager 170 may move an application window, which has been selected from a predetermined region of the screen, back to the predetermined region of the screen, and display the application window in the predetermined region of the screen in response to a second gesture, e.g. a drag down operation, thereby canceling the selection of the application window (paragraph 0053).
The combination of Miller and Park would have resulted in the sport player selection interface of Miller to be combined with Park’s teachings of selection and cancelling gestures of user input.  One would have been motivated to combined the teachings because a user of Miller is already interested in selection of objects and Park’s teachings would have allowed selection of objects in a more efficient and user friendly manner.  Therefore, it would have been obvious to have combined the teachings as the resulting invention would have been a predictable invention. 
Regarding claim 7, Miller does not necessarily disclose wherein: the second input comprises a cancellation input for cancelling the first input or a selection input for selecting a second character to replace the first character, and displaying the determined recommendation character comprises displaying the determined recommendation character differently from remaining characters displayed through the management interface until the cancellation input or the selection input is recognized.
However, Park discloses wherein according to another embodiment of the present invention, the task manager 170 displays an application window selected from a predetermined region of a screen as a foreground of the screen in response to a first gesture, e.g. a flick up or drag/drop up operation (paragraph 0051). Further, according to another embodiment of the present invention, the task manager 170 may move an application window, which has been selected from a predetermined region of the screen, back to the predetermined region of the screen, and display the application window in the predetermined region of the screen in response to a second gesture, e.g. a drag down operation, thereby canceling the selection of the application window (paragraph 0053).
The combination of Miller and Park would have resulted in the sport player selection interface of Miller to be combined with Park’s teachings of selection and cancelling gestures of user input.  One would have been motivated to combined the teachings because a user of Miller is already interested in selection of objects and Park’s teachings would have allowed selection of objects in a more efficient and user friendly manner.  Therefore, it would have been obvious to have combined the teachings as the resulting invention would have been a predictable invention. 
Regarding claim 8, Miller does not necessarily disclose wherein: the first input comprises an input to drag an object corresponding to the first character in a state in which the selection of the first character has been maintained, the second input comprises an input to release the selection of the first character, any one of a cancellation of the first input and a selection of a second character to replace the first character is determined based on a location where the selection is released, and displaying the determined recommendation character comprises displaying the determined recommendation character differently from remaining characters displayed through the management interface until any one of the cancellation of the first input or the selection of the second character is recognized.
However, Park discloses wherein according to another embodiment of the present invention, the task manager 170 displays an application window selected from a predetermined region of a screen as a foreground of the screen in response to a first gesture, e.g. a flick up or drag/drop up operation (paragraph 0051). Further, according to another embodiment of the present invention, the task manager 170 may move an application window, which has been selected from a predetermined region of the screen, back to the predetermined region of the screen, and display the application window in the predetermined region of the screen in response to a second gesture, e.g. a drag down operation, thereby canceling the selection of the application window (paragraph 0053).
The combination of Miller and Park would have resulted in the sport player selection interface of Miller to be combined with Park’s teachings of selection and cancelling gestures of user input.  One would have been motivated to combined the teachings because a user of Miller is already interested in selection of objects and Park’s teachings would have allowed selection of objects in a more efficient and user friendly manner.  Therefore, it would have been obvious to have combined the teachings as the resulting invention would have been a predictable invention. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E CHOI whose telephone number is (571)270-3780.  The examiner can normally be reached on M-F: 7-2, 7-10 (PST). If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on 571-272-9782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID E CHOI/Primary Examiner, Art Unit 2174